Citation Nr: 0410276	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  96-28 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of 
shrapnel wound, right foot.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart 
of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
November 1969.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which, in pertinent part, increased the veteran's rating for the 
residuals of right foot shrapnel wound from 0 percent 
(noncompensable) to 10 percent disabling.  The veteran's claim has 
since been transferred to the RO in Los Angeles, California.

The Board notes that, in April 1996, the veteran filed a 
substantive appeal as to his claim for service connection for 
post-traumatic stress disorder (PTSD), as well as his claim for an 
increased rating for residuals of right foot shrapnel wound.  In a 
May 1998 rating decision, the RO granted service connection for 
the veteran's PTSD, which represented a full grant of the benefits 
sought on appeal as to his claim for service connection for PTSD.  
Thus, the Board will confine its consideration to the matter as 
described on the first page of this decision.

The Board further notes that in April 2001, the veteran raised a 
claim under 38 U.S.C.A. § 1151 (West 2002) concerning surgery 
performed through VA auspices on his left eye.  A note, apparently 
from the RO, attached to a November 2001 written statement from 
the veteran, indicates this claim was in process.  No further 
evidentiary development appears to be associated with the claims 
file, nor does it appear the veteran withdrew this claim.  The 
matter is, therefore, referred to the RO for further clarification 
and adjudication.


FINDING OF FACT

The competent and probative medical evidence of record 
demonstrates that the veteran's service-connected residuals of 
shrapnel wound to the right foot are manifested by no more than 
two one-centimeter healed scars with no disfigurement, tenderness, 
muscle atrophy, or limitation of function associated with the 
scars and by subjective complaints of pain in the right ankle and 
lower leg.


CONCLUSION OF LAW

The criteria for a disability evaluation higher than 10 percent 
for residuals of shrapnel wound, right foot, have not been met.  
38 U.S.C.A. §§ 1155, 5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b), 4.118, Diagnostic Codes 7803-7805 
(2002), effective prior to August 30, 2002; 67 Fed. Reg. 49,590-
599 (July 31, 2002) (codified at 38 C.F.R. § 4.118, Diagnostic 
Code 7800-7805, 8520, 8525 (2003)), effective from August 30, 
2002.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

A May 1968 clinical entry in the veteran's service medical records 
(SMRs) shows that he sustained cuts on his feet early one morning 
while running for a bunker.  An October 1969 service separation 
examination report indicates that the veteran had identifying body 
marks, scars, or tattoos but provides no further detail.

Although the SMRs do not document a shrapnel wound to either foot, 
the RO granted service connection in rating action of January 
1978, for residual wound, right foot, with a noncompensable rating 
assigned.  The RO subsequently granted an increase to 10 percent, 
and characterized the disability as residuals of shrapnel wound.  
We are aware it is possible that some SMRs might not be in the 
claims file.  Moreover, the veteran, in both written and oral 
statements, has averred that he sustained injury from shrapnel 
from incoming rocket fire.  Accordingly, the Board will follow the 
characterization of the issue on appeal by the RO as pertaining to 
shrapnel wound residuals.

In July 1995, the RO received the veteran's claim for an increased 
rating for his service-connected scars on his right foot.

In October 1995, the veteran underwent VA examination.  He gave a 
history of shrapnel injury to his right foot and leg while on 
active duty in 1968, which was then removed.  He stated that he 
then developed a callus overlying the skin where the shrapnel was 
removed.  He reported an inability to put pressure on the lateral 
plantar aspect of the right foot secondary to pain and 
intermittent swelling.

Upon examination, a single callus was noted overlying the lateral 
aspect of the right foot on the plantar aspect of the fifth 
metatarsal joint, which was painful to the touch.  No other 
visible scars, ulcerations, or bony deformities were noted.  The 
diagnosis indicated history of shrapnel injury to the right foot 
with residuals and plantar callus of the right foot.

A January 1996 VA treatment report shows the veteran complained of 
right ankle and foot pain for the previous 28 years since his 
injury in war.  The veteran stated that he never before consulted 
a doctor for this problem.  The physician diagnosed right foot 
pain.

A February 1996 VA outpatient record shows the veteran indicated a 
history of drug abuse due to the pain in his right leg.  The 
physician noted that the veteran's right leg pain began on motion, 
and ordered a follow-up visit.

In March 1996, the RO increased the veteran's disability rating 
from 0 to 10 percent, and in April 1996 the RO received the 
veteran's notice of disagreement as to this determination.

A March 1996 VA treatment report shows the veteran complained of 
right leg pain since 1968 when he was shot in Vietnam.  He 
reported worsening pain with difficulty moving his knee and 
swelling in his foot.  The veteran walked with a limp.

A May 1996 VA treatment record shows the veteran complained of 20-
year-old knee pain and detailed his injury in service.  He also 
complained of a constant limp and right ankle pain.  The physician 
found a possible bony impingement on the veteran's right ankle.

The veteran filed substantive appeals for his claim in April and 
June 1996. 

In June 1996, the veteran testified before a Hearing Officer at 
the RO.  The veteran stated that it was hard to bend his right 
foot at the ankle and he had continuous pain in his right kneecap.  
He reported the injury in service was to his lower leg as well as 
the bottom of his foot.  He indicated the pain was very severe and 
said he walked with a limp.  The veteran testified he sought 
treatment at VA about once a month for his foot and leg.  A 
Hearing Officer's Decision that same month continued the 10 
percent rating for the veteran's residuals of shrapnel wound to 
the right foot.

A July 1996 VA treatment record indicates the veteran had a 
follow-up appointment for right knee and ankle pain.  He reported 
the pain being relieved by medication.  He had missed his previous 
rehabilitation appointment.

In December 1997, the veteran provided testimony before an Acting 
Hearing Officer at the RO.  The veteran indicated that he was in 
his bunk during service when rockets were incoming.  He got up to 
run to the bunker line and a shell exploded, lifted him up and 
dropped him to the ground.  Afterwards, when he got to the bunker, 
he had shrapnel in his leg and foot.  He was back on light duty 
after four days.  The veteran testified that he walked with a 
limp, could not bend his right foot all the way and had arthritis 
in his knee.  He said his pain was worse on cold, damp days and he 
took Motrin for the pain.

A March 1998 VA radiology report of the right foot indicates there 
was no evidence of acute fracture or dislocation.  There was 
evidence of a hallux valgus deformity, with soft tissue prominence 
medial to the first metatarsophalangeal joint, consistent with a 
bunion.  The visualized soft tissue structures were unremarkable.

In March 1998, the veteran underwent VA examination for his feet 
and joints.  His medical records were reviewed.  The veteran 
reported his 1968 shrapnel injury to the right foot and leg.  He 
complained of an inability to walk long distances, and constant 
pain in his right leg.  On examination, the veteran had a normal 
gait and difficulty with heel and toe walking and squatting.  The 
veteran's right foot was tender to palpation of the first 
metatarsal area.  There were calluses but no swelling.  The 
diagnosis was right foot metatarsalgia.

In a May 1998 rating decision, the RO continued the veteran's 10 
percent disability rating for residuals of his right foot shrapnel 
wound.

In August 2001, the RO received the veteran's claim for a 
reevaluation of his arthritis, which it accepted also as a claim 
for an increased rating for his residuals of shrapnel wounds to 
the right foot.

In December 2001, the veteran underwent VA examination for his 
feet.  The examination report shows the veteran's medical records 
and claims file were reviewed.  The veteran reported his 1968 in-
service shrapnel injury.  He stated that the shrapnel was removed 
from his foot and the wound was bandaged.  He reported being on 
light duty for three weeks following this incident, and that when 
he returned to regular duty, he had a slight limp, which he 
continued to have up until the time of the examination.  He 
complained of continuing pain on the top of his right foot and 
stiffness in his right ankle.  The veteran stated he had flare-ups 
with pain, and that his wounds reopened when he wore bad shoes.  
He indicated that the cold weather also bothers his foot.

On examination, there was hallux valgus with a slight bunion 
lateral on the first metatarsal.  There was no erythema, 
ecchymosis, ulceration, soft tissue swelling, or effusions of the 
right foot or ankle.  There was a one-centimeter healed vertical 
scar on the mid dorsal right foot over the veteran's third 
metatarsal.  There was also a one-centimeter diagonal scar closed 
with slight callous formation over the plantar foot over the fifth 
metatarsal.  There was no tenderness or induration noted over the 
scars.  There was no keloid formation.  There was no muscle 
atrophy of the foot musculature.

Active range of motion of the right ankle was dorsiflexion to 10 
degrees, plantar flexion to 30 degrees, inversion to 20 degrees 
and eversion to 20 degrees.  Passive range of motion of the right 
ankle was dorsiflexion to 10 degrees, plantar flexion to 45 
degrees, inversion to 30 degrees, and eversion to 20 degrees.  
There were no restrictions to the great toe and lesser toes range 
of motion and no muscle weakness.  The diagnoses were status post 
shrapnel wound to the right foot and right foot metatarsal.  The 
VA examiner's opinion was that the veteran had no objective 
functional limitations of pain, weakness, speed, coordination, and 
endurance.

In May 2002 the RO issued a supplemental statement of the case 
(SSOC) continuing the veteran's 10 percent rating for residuals of 
shrapnel wounds to the right foot.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), substantially amended the provisions of 
chapter 51 of title 38 of the United States Code and, among other 
things, eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 
(now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 
2003)).  In addition, VA has published regulations to implement 
many of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).

The Board is aware that there has been a significant amount of 
analysis pertaining to the effective date, the scope, and the 
remedial aspects of the VCAA.  See, e.g., Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law No. 
108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the VCAA, 
exemplified in the authorities cited above, the Board assumes that 
the VCAA is applicable to this appeal.  We are aware that the 
Secretary of Veterans Affairs has filed a motion with the U.S. 
Court of Appeals for Veterans Claims seeking review and 
clarification of the Pelegrini decision.  The Board further finds 
that the requirements of the VCAA have been satisfied in this 
matter.

In September 2001 and June 2003 letters, the RO informed the 
veteran of the VCAA and its effect on his claim.  In addition, the 
veteran was advised, by virtue of a detailed May 1998 SSOC issued 
during the pendency of this appeal, of the pertinent law, and what 
the evidence must show in order to substantiate his claim for an 
increased disability rating.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board notes, 
in addition, that a substantial body of lay and medical evidence 
was developed with respect to the veteran's claims, and that the 
SSOC issued by the RO clarified what evidence would be required to 
establish a higher disability rating.  The veteran responded to 
the RO's communications with additional evidence and argument, 
thus curing (or rendering harmless) any previous omissions.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the veteran 
adequately complied with the VCAA and subsequent interpretive 
authority, and that he has not been prejudiced in any way by the 
notice and assistance provided by the RO.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92 (57 Fed. Reg. 
49,747 (1992)).  Likewise, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been obtained 
and associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist the 
veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertaining to his claim, under both former law 
and the VCAA.  The Board, therefore, finds that no useful purpose 
would be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the veteran.  
The U.S. Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive and 
negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Discussion

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned by 
the state of a disorder.  38 U.S.C.A. § 1155.  Separate rating 
codes identify the various disabilities.  38 C.F.R. Part 4 (2003).  
In determining the level of impairment, the disability must be 
considered in the context of the entire recorded history, 
including service medical records.  38 C.F.R. § 4.2.  An 
evaluation of the level of disability present must also include 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10.  Also, where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The evaluation of the level of 
disability is to be based upon review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations of a disability under 
different diagnoses.  However, impairment associated with a 
veteran's service-connected disability may be rated separately 
unless it constitutes the same disability or the same 
manifestation.  The critical element is that none of the 
symptomatology for any of the disorders is duplicative of or 
overlapping with symptomatology of the other conditions.  See 
Esteban v. Brown, 6 Vet. App. 259 (1995).

During the pendency of the veteran's appeal, and effective August 
30, 2002, the rating criteria for evaluating skin disorders found 
in the Rating Schedule at 38 C.F.R. 4.118 were amended.  See 67 
Fed. Reg. 49,590-99 (July 31, 2002).  The modifications to the 
Rating Schedule changed the criteria for rating scars under 
Diagnostic Codes (DCs) 7800-7805 (codified at 38 C.F.R. § 4.118, 
DCs 7800-7805).

Since this change in law occurred while the appeal was pending, 
the Board must apply the version of the law that is more favorable 
to the veteran's claim.  See Rhodan v. West, 12 Vet. App. 55, 57 
(1998), appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) 
(unpublished opinion) (VA may not apply revised schedular criteria 
to a claim prior to the effective date of the amended 
regulations). 

The Court of Veterans Appeals has held that, where the governing 
law or regulation changes after a claim has been filed, but before 
the administrative or judicial process has been concluded, the 
version most favorable to the veteran applies unless Congress has 
provided otherwise or permitted the VA Secretary to do otherwise 
and the Secretary has done so.  See Fischer v. West, 11 Vet. App. 
121, 123 (1998), quoting from Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  See also Baker v. West, 11 Vet. App. 163, 
168 (1998).  However, the old law is applicable prior to the 
effective date of the new law.  See Green v. Brown, 10 Vet. App. 
111, 116-119 (1997).

In December 2003 correspondence, the Board advised the veteran of 
the new regulations and their potential effect upon his claim, and 
provided him with a copy of the new rating criteria.

The veteran's service-connected residuals of shrapnel wounds to 
the right foot are currently evaluated as 10 percent disabling 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code (DC) 7804.

Prior to August 30, 2002, scars, in pertinent part, were evaluated 
as following: a 10 percent evaluation was warranted for 
superficial scars that are poorly nourished with repeated 
ulceration.  38 C.F.R. § 4.118, DC 7803.  A 10 percent evaluation 
was warranted for superficial scars that were tender and painful 
on objective demonstration.  DC 7804.  Scars could also be 
evaluated for limitation of functioning of the part affected.  DC 
7805.

The Board takes note of amendments to the amended criteria for 
rating the skin, effective August 30, 2002.  See 67 Fed. Reg. 
49,596 (July 31, 2002).  The new criteria provide for assignment 
of a 10 percent evaluation for scars other than on the head, face, 
or neck, where such are deep and cause limited motion in an area 
exceeding six square inches; for scars covering an area of 144 
square inches or greater even where superficial and without 
resulting motion limitation; for a superficial unstable scar 
(characterized by a frequent loss of skin covering the scar); or a 
superficial scar that is painful on examination.  38 C.F.R. § 
4.118, DCs 7801, 7802, 7803, 7804.  Otherwise, scars will continue 
to be rated on the limitation of motion of the affected part, 
under DC 7805.

The Board notes that, as to the veteran's condition, there is no 
significant difference between the old and the revised regulations 
for rating skin scars.  Thus, the Board finds that we may proceed 
with a decision on the merits of this appeal, with consideration 
of the original and revised regulations, without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).

In accordance with the Court's holding in Karnas, the Board has 
reviewed the claim under both the new and old regulations for 
rating dermatitis.  For the reasons and bases set forth below, the 
Board finds that the preponderance of the evidence is against the 
assignment of an evaluation higher than 10 percent for the 
veteran's service-connected scar under both the old and the new 
criteria.

The RO assigned a rating of 10 percent under DC 7804, finding that 
the veteran's scar was tender and painful on objective 
demonstration, under the old rating criteria.  The wording of the 
new DC 7804 criteria is "scars, superficial, painful on 
examination," which is essentially the same.

Furthermore, under the revised Diagnostic Codes 7802, 7803, and 
7804, the maximum disability rating is 10 percent, a rating the 
veteran already receives under the old DC 7804.  Therefore, the 
Board will determine whether the veteran could be rated as higher 
than 10 percent disabled under a separate Diagnostic Code.

DC 7800 provides for disability ratings higher than 10 percent for 
disfigurement of the head, face, and neck.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2003).  However, the competent and probative 
medical evidence of record indicates that the veteran's scarring 
is located on his right foot only.  DC 7800, therefore, is not for 
application.

Diagnostic Code 7801 provides for disability ratings higher than 
10 percent for scars, other than on the head, face, or neck that 
are deep or create limited motion, and consist of an area or areas 
exceeding 6 square inches for 10 percent disability, 12 square 
inches for 20 percent disability, 72 square inches for 30 percent 
disability, and 144 square inches for 40 percent disability.  
However, the competent medical evidence of record indicates that 
the veteran had two scars on his right foot, each measuring one 
centimeter in length.  The size of the veteran's scars does not 
qualify for a disability rating higher than 10 percent under DC 
7801.

DC 7805 provides for disability ratings higher than 10 percent for 
scars which are rated on the limitation of function of the 
affected body part.  DC 5271 provides a 10 percent disability 
rating for moderate limitation of motion of the ankle and a 20 
percent disability rating for marked limitation of the ankle.  
Normal range of motion for the ankle is dorsiflexion to 20 degrees 
and plantar flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II.  
While the December 2001 VA examination report shows the veteran's 
dorsiflexion was limited to 10 degrees, both active and passive, 
and his plantar flexion was limited to 30 degrees active and was 
normal passive, these findings, at most, represent moderate 
limitation of motion, corresponding to a 10 percent disability 
rating, which the veteran already receives.  The veteran's 
disability needs to show marked limitation of motion to warrant an 
increased rating under DC 5271.  Furthermore, no medical evidence 
of record indicates the veteran's moderate limitation of motion of 
his ankle is secondary to his scars.  DC 7805, therefore, is not 
for application.

Furthermore, since there is no clinical or other probative 
evidence of record indicating that the veteran's service-connected 
right foot scarring is disfiguring, poorly nourished, or 
ulcerated, or that it is productive of any functional limitation, 
the Board finds that there is no basis for the assignment of a 
rating in excess of 10 percent for the veteran's service-connected 
left thigh scars under the regulations in effect prior to August 
30, 2002.  See 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7803-5.

The Board recognizes that the veteran has repeatedly complained 
that his service-connected scars caused the pain in his right leg.  
However, the veteran himself, as a layman, is not competent to 
attribute any physical manifestations to his scars or to establish 
a degree of disability residual thereto.  See, e.g., Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opinion on matters requiring medical knowledge," aff'd 
sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404(1998).  See also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Therefore, absent objective manifestations 
of disability attributable to the service-connected scars, an 
evaluation in excess of 10 percent under the regulations in effect 
prior to, as well as on and after August 30, 2002, is not 
warranted.  Therefore, as the objective medical evidence 
preponderates against a finding for an evaluation in excess of 10 
percent for scars, the benefit-of-the-doubt doctrine is 
inapplicable and the veteran's claim must be denied.  38 U.S.C.A. 
§ 5107(b).

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  In this respect, the Board notes that the veteran 
has not required frequent periods of hospitalization for his 
service-connected scarring.  In sum, there is no indication in the 
record of such an unusual disability picture that application of 
regular schedular standards is impractical, especially in the 
absence of any allegation of marked interference with employment.  
Therefore, the Board finds that the criteria for submission for an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. 
Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

Entitlement to an evaluation in excess of 10 percent for tender 
scars, residuals of shrapnel wound, right foot, is denied.




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



